DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over GEJO (US 2019/0259747).
GEJO is directed to a RC-IGBT semiconductor device. (Para, 0003, 0024). GEJO illustrates an embodiment of the device in Figure 2. (Para, 0024; Fig.2). As to claim 1 GEJO also teaches and/or suggests a semiconductor device comprising a switching element having a channel doped layer of a first conductivity type formed in a surface layer part on a front side of a semiconductor substrate (p type semiconductor region 7a, in the IGBT region R1 and p- type semiconductor region 7b in the Diode region R2). (Para, 0025-0033; Fig.2). As to claim 1 GEJO + type anode region 12 provided on the p- semiconductor region 7b). (Para, 0025-0033; Fig.2). As to claim 1 GEJO further teaches and/or suggests the limitation of claim 1 where a semiconductor device comprises a switching element having a source layer of a second conductivity type selectively formed in a surface layer part of the formed in a surface layer part of the channel doped layer (n+ type emitter region 4 formed over the p type semiconductor region 7a). (Para, 0025-0033; Fig.2). AS to claim 1 GEJO also teaches and/or suggests an electrode formed on a front-side surface of the semiconductor substrate and connected to the source layer and the first diffusion layer (emitter electrode, 32). (Para, 0025-0033; Fig.2). As to claim 1 GEJO teaches and/or suggests a diode formed between the first diffusion layer (12)  and second diffusion layer of a second conductivity type formed in a surface layer part on a back-side of the semiconductor substrate (n+ cathode region 5). (Para, 0025-0033; Fig.2). 
The disclosures and illustrations of Figure 2 in GEJO as discussed above also teach and/or suggest the limitations of claim 1 wherein a part of the channel doped layer reaches a front-side surface of the semiconductor substrate and is connected to the electrode, and on a front-side surface of the semiconductor substrate, the first diffusion layer is interposed between the channel doped layer and the source layer, and the channel doped layer and the source layer are not adjacent to each other. Moreover, the disclosures and illustrations of Figure 2 teach and/or suggest the limitations of claims 2-3 and 5. 
As to claim 4 GEJO teaches and/or suggests the switching elements is an IGBT including a collector layer of a first conductivity type formed in a surface layer part on a back side of the semiconductor substrate (p+ collector layer 2). (Para, 0003, 0024-0033; Fig.2).
As to claim 5 GEJO teaches and/or suggests a semiconductor device according to claim 4, wherein in the semiconductor substrate, an IGBT region (R1; Fig.1-2) formed with the IGBT R2; Fig.1-2) formed with the diode are arranged to be segmented from each other in plan view (Fig.1), and a portion of the channel doped layer (12; Fig.2) connected to the electrode (32, emitter electrode; Fig.1-2) is formed at least in the IGBT region (R1; Fig.1-2). (Para, 0003, 0024-0033; Fig.1-2). Moreover, the illustrations of Figures 1-2 in GEJO teach and/or suggest the limitations of claims 8-9. 
 Therefore, claims 1-5 and 8-9 would have been obvious to one of ordinary skill in the art at the time of filing of the present application by Applicant in view of the explicit disclosures and illustrations of GEJO as well as the teachings one of ordinary skill in the art would have reasonably understood from the disclosures and illustrations of GEJO as discussed above. 
Allowable Subject Matter
Claims 6-7 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the disclosures and illustrations of GEJO as discussed above fail to teach and/or suggest the limitations of claims 6-7 and 10-11. Moreover, the prior art fails to provide other relevant discloeus which cure the deficiency of GEJO to teach and/or suggest the limitations of claims 6-7 and 10-11. Therefore, claims 6-7 and 10-11 include allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899